DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    	The following is a non-final Office action in response to the Applicant submission received on 10/07/2019.
3.    	Claims 1-20 are currently pending and have been examined.

Foreign Priority
4.	No foreign priority claimed under 35 U.S.C. 119 (a)-(d).

Oath/Declaration
5.	The applicant's oath/declaration filed on 11/22/2019 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
6.	The applicant’s drawings submitted on 10/07/2019 are acceptable for examination purposes.

Information Disclosure Statement
7.	The information disclosure statement submitted by Applicant is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 5, 6, 8-11, and 17 disclose “preferably”. However, the term “preferably” indicates unclear meaning which renders the claims indefinite, so one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claim(s) 1-6, 9, 17, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watfa et al. (WO 2019139903 A1).

Regarding claim 1, Watfa discloses a message processing method comprising the steps of: receiving a message (Watfa, para. 79, 82: receiving a message), checking the value of an extended protocol discriminator of the message (Watfa, para. 82: the receiver may look at the PD value in order to understand what protocol entity is addressed), and if the value of the extended protocol discriminator corresponds to a special extended protocol discriminator, modifying the special extended protocol discriminator to a regular extended protocol discriminator (Watfa, para. 158, 159: Referring now to FIG. 5, a diagram illustrating an extended protocol discriminator (EPD) is shown. Using a value in the entire EPD octet or by using only one or more bits. For the latter case, the most significant bit of the octet (i.e. bit number 8, shown as “X” in the FIG. 5) may serve this purpose. If this bit is a zero, the extended protocol discriminator (EPD) may refer to 5G NAS protocol (e.g. regular extended protocol discriminator) entities).  

Regarding claim 2, Watfa discloses the message processing method according to claim 1, wherein the message comprises or is a non-access stratum message (Watfa, para. 82: the sender may use a specific (e.g., predefined) value in a special field in the header of the NAS message called a Protocol Discriminator (PD)).

Regarding claim 3, Watfa discloses the message processing method according to claim 1, wherein the extended protocol discriminator comprises or is a protocol discriminator (Watfa, para. 82: a new NAS Header may be used for 5G protocols and an extended version of the PD, referred to as Extended Protocol Discriminator (EPD), may be incorporated).

Regarding claim 4, Watfa discloses the message processing method according to claim 1, wherein the special extended protocol discriminator comprises or is a different set of values, and/or wherein the regular extended protocol discriminator comprises or is a set of certain extended protocol discriminator values (Watfa, para. 158: Two distinct values may be assigned to the existing 5G NAS protocols (i.e., 5GMM and 5GSM). For example, a value of “0001 11 10” may be used for 5GMM and a value of “0010 1 110” may be used for 5GSM. The actual EPD value for 5GMM may be“30” and the actual value for 5GSM may be“46.” It should be noted that other values may be used to refer to 5GMM or 5GSM protocols).

Regarding claim 5, Watfa discloses the message processing method according to claim 1, wherein the message processing method further comprises the step of handling the message, preferably a non-access stratum message, like a regular message, preferably a regular non-access stratum message, if the extended protocol discriminator corresponds to a regular extended protocol discriminator (Watfa, para. 82: A new NAS Header may be used for 5G protocols (i.e.  a regular extended protocol discriminator) and an extended version of the PD, referred to as Extended Protocol Discriminator (EPD), may be incorporated).

Regarding claim 6, Watfa discloses the message processing method according to claim 1, wherein modifying the special extended protocol discriminator comprises mapping from one value to another preferably by applying fixed mapping (Watfa, para. 158: a value of “0001 11 10” may be used for 5GMM and a value of “0010 1 110” may be used for 5GSM. The actual EPD value for 5GMM may be“30” and the actual value for 5GSM may be“46.” It should be noted that other values may be used to refer to 5GMM or 5GSM protocols. For example, if bits 8 to 5 have a value of “1110,” the WTRU and/or the AMF may consider the EPD to be further extended by at least one additional octet).

Regarding claim 9, Watfa discloses the message processing method according to claim 1, wherein the message processing method further comprises the step of adding a message type, preferably a control plane service request (Watfa, para. 64, 101: the AMF 162 may provide a control plane function for switching between the RAN 113 and other RANs (not shown) that employ other radio technologies).

Regarding claim 17, Watfa discloses the message processing method according to claim 9, wherein adding a message type, preferably a control plane service request, comprises mapping each special extended protocol discriminator to a certain message type, preferably to a certain control plane service request (Watfa, para. 158: the actual EPD value for 5GMM may be“30” and the actual value for 5GSM may be“46.” It should be noted that other values may be used to refer to 5GMM or 5GSM protocols. For example, if bits 8 to 5 have a value of “1110,” the WTRU and/or the AMF may consider the EPD to be further extended by at least one additional octet. The WTRU and/or AMF may then process the additional octet to determine the protocol).

Regarding claim 19, Watfa discloses a message processing device comprising: a receiver, and a controller connected to the receiver, wherein the receiver is configured to receive a message (Watfa, para. 79, 82: receiving a message), wherein the controller is configured to check the value of an extended protocol discriminator of the message (Watfa, para. 82: the receiver may look at the PD value in order to understand what protocol entity is addressed), and wherein the controller is further configured to modify the special extended protocol discriminator to a regular extended protocol discriminator if the value of the extended protocol discriminator corresponds to a special extended protocol discriminator (Watfa, para. 158, 159: Referring now to FIG. 5, a diagram illustrating an extended protocol discriminator (EPD) is shown. Using a value in the entire EPD octet or by using only one or more bits. For the latter case, the most significant bit of the octet (i.e. bit number 8, shown as “X” in the FIG. 5) may serve this purpose. If this bit is a zero, the extended protocol discriminator (EPD) may refer to 5G NAS protocol (e.g. regular extended protocol discriminator) entities). 

Regarding claim 20, Watfa discloses the message processing device according to claim 19, wherein the message comprises or is a non-access stratum message (Watfa, para. 82: the sender may use a specific (e.g., predefined) value in a special field in the header of the NAS message called a Protocol Discriminator (PD)).

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
17.	Claim(s) 7, 10, 11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watfa et al. (WO 2019139903 A1) in view of SUH et al. (US 20190349764 A1).

Regarding claim 7, Watfa discloses all the subject matter of the message processing method according to claim 1 with the exception wherein the message processing method further comprises the step of adding a security header type.
In a similar field of endeavor, Suh discloses wherein the message processing method further comprises the step of adding a security header type (Suh, para. 38, 39, 53, 56: The security protected NAS message includes a protocol discriminator occupying 4 bits of octet 1 and security header type occupying 4 bits of octet 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Watfa with the teaching of Suh to include the above features such as adding a security header type to the message processing method of Watfa as taught by Suh. The motivation for doing so would have been to reinforcing security and managing mobility and session efficiently.

Regarding claim 10, Watfa discloses all the subject matter of the message processing method according to claim 1 with the exception wherein the message processing method further comprises the step of processing a resulting message, preferably a resulting non-access stratum message, like a regular extended protocol discriminator message.
In a similar field of endeavor, Suh discloses wherein the message processing method further comprises the step of processing a resulting message, preferably a resulting non-access stratum message, like a regular extended protocol discriminator message (Suh, para. 42: generating and interpreting a NAS protocol message header at the UE 110 and MME 114 according to another embodiment of the present invention. In this embodiment, the security protected NAS messages are discriminated by the protocol discriminator extension (PDE)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Watfa with the teaching of Suh to include the above features such as adding a security header type to the message processing method of Watfa as taught by Suh. The motivation for doing so would have been to reinforcing security and managing mobility and session efficiently.

Regarding claim 11, Watfa as modified by Suh discloses the message processing method according to claim 10, wherein the processing of the resulting message, preferably the resulting non-access stratum message, is performed in the respective core network (Watfa, para. 182: When it comes to the actual transfer of SMS over NAS, the corresponding signaling protocols may be in the WTRU and the SMS Function (SMSF) on the core network side).

Regarding claim 13, Watfa discloses all the subject matter of the message processing method according to claim 7 with the exception wherein for a certain value of the special extended protocol discriminator, a certain security type is applied and/or for another value a different or the same security type is applied.
In a similar field of endeavor, Suh discloses wherein for a certain value of the special extended protocol discriminator, a certain security type is applied and/or for another value a different or the same security type is applied (Suh, claim 5, para. 38: when the protocol discriminator indicates the EMM message, security header type; determining, when the security type is set to "1100", the EMM message as an integrity protected service request message; and determining, when the security type is set to "0001", the EMM message as an integrity protected message; and determining, when the security type is set to "0010").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Watfa with the teaching of Suh to include the above features such as a certain value of the special extended protocol discriminator, a certain security type is applied and/or for another value a different or the same security type is applied to the message processing method of Watfa as taught by Suh. The motivation for doing so would have been to reinforcing security and managing mobility and session efficiently.

Regarding claim 14, Watfa as modified by Suh discloses the message processing method according to claim 7, wherein the security header type is four bits long (Watfa, para. 88: The value field may be four bits long).

Regarding claim 15, Watfa as modified by Suh discloses the message processing method according to claim 7, wherein the special extended protocol discriminator does not contain the security header type (Watfa, para. 82: a specific (e.g., predefined) value in a special field in the header of the NAS message called a Protocol Discriminator (PD). But a new NAS Header may be used for 5G protocols and an extended version of the PD, referred to as Extended Protocol Discriminator (EPD)).

18.	Claim(s) 8, 12, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watfa et al. (WO 2019139903 A1) in view of Chaponniere et al. (US 20190116520 A1).

Regarding claim 8, Watfa discloses all the subject matter of the message processing method according to claim 1 with the exception wherein the message processing method further comprises the step of adding a spare half octet preferably from a security header type, more preferably from a not transmitted security header type.
In a similar field of endeavor, Chaponniere discloses wherein the message processing method further comprises the step of adding a spare half octet preferably from a security header type, more preferably from a not transmitted security header type (Chaponniere, Fig. 9, para. 102: the DL NAS transport message contents may include a number of information elements (IEs), such as an extended protocol discriminator, a security header type a spare half octet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Watfa with the teaching of Chaponniere to include the above features such as adding a security header type to the message processing method of Watfa as taught by Chaponniere. The motivation for doing so would have been to reinforcing security and managing mobility and session efficiently.

Regarding claim 12, Watfa discloses all the subject matter of the message processing method according to claim 1 with the exception wherein the message processing method further comprises the step of adding any other missing field being relevant for the regular extended protocol discriminator.
In a similar field of endeavor, Chaponniere discloses wherein the message processing method further comprises the step of adding any other missing field being relevant for the regular extended protocol discriminator (Chaponniere, para. 95: using a generic NAS transport message with a new payload type field (e.g., a “Policy Update” payload type field)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Watfa with the teaching of Chaponniere to include the above features such as adding any other missing field being relevant for the regular extended protocol discriminator to the message processing method of Watfa as taught by Chaponniere. The motivation for doing so would have been to reinforcing security and managing mobility and session efficiently.

Regarding claim 16, Watfa as modified by Chaponniere discloses the message processing method according to claim 8, wherein the spare half octet comprises or is a fixed field existing to create byte alignment (Watfa, para. 87-88: if bit position 8 has a value of 1, there may be an additional octet following this IE for extending it. The interpretation of the following octet may be defined as needed for additional features. For example, if the WTRU wants to reflect the use of seven features, it may set the bit position 8 to a value of 0. If the WTRU has more than seven features to reflect, it may set the bit position 8 to a value of 1 and use an additional octet. The bit position 8 of the additional octet may be reserved for the same purpose of indicating additional features…. The WTRU may set the MICO bit (e.g., the fourth and most significant bit of the half octet) to a value of 1 to indicate the need to use MICO).

Regarding claim 18, Watfa as modified by Chaponniere discloses the message processing method according to claim 12, wherein adding any other missing field being relevant for the regular extended protocol discriminator comprises mapping other fields of the respective message to predetermined values (Watfa, para. 154: a new field may be used for the EPD. Table 1 shows legacy values for the PD, which may be currently used).

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
--	Somasundaram et al. (US 8532614 B2) discloses When a NAS message is generated, a determination is made as to whether or not to cipher, de-cipher and/or integrity check the NAS message based on at least one of a protocol discriminator (PD) of the NAS message, an indicator field in a header of the NAS message, the type of the NAS message, a NAS security state variable, and an indication by an upper layer protocol.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        

/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466